Case 1:19-cv-00032-RBJ Document 1 Filed 01/04/19 USDC Colorado Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No.: 1:19-cv-32

TYLER MORRISON and ALISHA MORRISON, Individually and as Parent and Natural
Guardian of LIAM MORRISON, a minor, as Parent and Natural Guardian of LILLY
MORRISON, a minor, and as Parent and Natural Guardian of LOGAN MORRISON, a minor,

       Plaintiffs,

v.

SAMSUNG ELECTRONICS AMERICA, INC.; and SAMSUNG ELECTRONICS CO., LTD.

      Defendants.
______________________________________________________________________________

                            NOTICE OF REMOVAL
______________________________________________________________________________

       Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant Samsung Electronics America,

Inc. (“SEA”) hereby gives Notice of Removal of Plaintiffs’ Complaint and Jury Demand

(“Complaint”) from the District Court, El Paso County, Colorado, to the United States District

Court for the District of Colorado. As grounds for this removal, Defendants state as follows:

       1.      On November 7, 2018, Plaintiffs filed their Complaint against Defendants in the

District Court, El Paso County, Colorado, No. 2018CV032753 (“State Court Action”). A copy of

the Complaint is attached as Exhibit A.

       2.      On December 5, 2018, Plaintiffs served SEA with a copy of the Complaint through

its registered agent. Defendant Samsung Electronics Co., LTD (“SEC”) has not yet been served.

       3.      A United States District Court “shall have original jurisdiction of all civil actions

where the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and

costs, and is between … citizens of different States.” 28 U.S.C. § 1332(a).
Case 1:19-cv-00032-RBJ Document 1 Filed 01/04/19 USDC Colorado Page 2 of 5




       4.      For the purposes of 28 U.S.C. § 1332, “a corporation shall be deemed to be a citizen

of every State and foreign state by which it has been incorporated and of the State or foreign state

where it has its principal place of business.” 28. U.S.C. § 1332(c).

       5.      The Complaint alleges that Plaintiffs are Texas residents who, at the time of the

events giving rise to the Complaint, were Colorado residents. (Exhibit A, ¶¶ 5-6).

       6.      Defendant SEA is a New York corporation with its principal place of business in

New Jersey. (Exhibit A, ¶ 7).

       7.      Defendant SEC is a foreign corporation with its principal place of business in

Korea. (Exhibit A, ¶ 8).

       8.      Based on the foregoing, complete diversity exists between Plaintiffs and

Defendants pursuant to 28 U.S.C. § 1332(a)(1).

       9.      The State Court Action is a civil product-liability action over which this Court has

original jurisdiction pursuant to 28 U.S.C. § 1332.

       10.     Although the amount of damages claimed by Plaintiffs is not specifically alleged

in the Complaint, Plaintiffs have stipulated that they are seeking in excess of $100,000 as damages.

Additionally, Plaintiffs marked the box on the civil case cover sheet confirming “[a] monetary

judgment over $100,000” is being sought. Accordingly, the amount in controversy exceeds

$75,000. A copy of the District Court Civil Case Cover Sheet is included in Exhibit B.

       11.     Venue is proper in the United States District Court for the District of Colorado

because it is the location where the State Court Action is pending. See 28 U.S.C. § 1446(c).




                                                 2
Case 1:19-cv-00032-RBJ Document 1 Filed 01/04/19 USDC Colorado Page 3 of 5




       12.     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332. The

parties are completely diverse, the amount in controversy exceeds $75,000, and venue is proper in

this Court.

       13.     Accordingly, the above-entitled action may be removed to this Court pursuant to

28 U.S.C. §§ 1441(a) and 1446.

       14.     This Notice is timely pursuant to 28 U.S.C. § 1446(b) in that it has been filed within

thirty days of the date on which SEA first received a copy of Plaintiff’s initial pleading setting

forth the claim for relief upon which the action is based.

       15.     Pursuant to Local Rule 81.1, a current docket sheet from the State Court Action and

all filings in that action are attached as Exhibit C. Further, pursuant to Local Rule 81.1,

Defendants state that there are no hearings pending in the State Court Action.

       16.     In accordance with 28 U.S.C. § 1446(d), a Notice of Removal of Complaint to

United States District Court for the District of Colorado is being filed with the Clerk of the District

Court, El Paso County, Colorado. A copy of the Notice of Removal is attached as Exhibit D.

       17.     Pursuant to Rule 81(c) of the Federal Rules of Civil Procedure, SEA will present

its defenses by pleading at the time prescribed therein, and specifically reserve its right to assert

any and all defenses and affirmative matters in this case, including, but not limited to, any defenses

available under Rule 12(b) of the Federal Rules of Civil Procedure. Nothing in this Notice of

Removal is intended as a waiver or relinquishment of such rights.

       18.     Undersigned counsel certifies that copies of this Notice of Removal will be

promptly provided to all other parties after filing of the Notice.




                                                  3
Case 1:19-cv-00032-RBJ Document 1 Filed 01/04/19 USDC Colorado Page 4 of 5




       19.    The Complaint is hereby removed by Defendant from the District Court, El Paso

County, Colorado to the United States District Court for the District of Colorado. 28 U.S.C. §

1446(a).

DATED: January 4, 2019

                                           Respectfully submitted,


                                           By: /s/ Ryan Tamm
                                           Jason D. Melichar, Reg. #31114
                                           Ryan H. Tamm, Reg. #46350
                                           Wilson Elser Moskowitz Edelman & Dicker, LLP
                                           1225 17th Street, Suite 2750
                                           Denver, CO 80202
                                           (303) 572-5300
                                           (303) 573-5301 (fax)
                                           Jason.Melichar@wilsonelser.com
                                           Ryan.Tamm@wilsonelser.com
                                           Attorneys for Defendant Samsung Electronics
                                           America, Inc.




                                              4
Case 1:19-cv-00032-RBJ Document 1 Filed 01/04/19 USDC Colorado Page 5 of 5




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 4th day of January, 2019, a true and correct copy of the
foregoing Notice of Removal was filed with the Clerk of the United States District Court using the
CM/ECF system, and served to the following:


 Theodore Laszlo, Jr.
 Michael J. Laszlo
 2595 Canyon Boulevard, Suite 210
 Boulder, CO 80302
 Attorneys for Plaintiffs


                                          /s/ Ryan Tamm
                                          Ryan Tamm




                                                5
